515 E. Las Olas Boulevard, Suite 1200 | Ft. Lauderdale, FL 33301 | T 954.525.1000 | F 954.463.2030 Holland & Knight LLP | www.hklaw.com Tammy Knight (954) 468-7939 tknight@hklaw.com July 23, 2013 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attn: Mr. Brandon Hill Re: Digital Angel Corporation (“Digital Angel”) Preliminary Information Statement on Schedule 14C (“Schedule 14C”) Filed July 12, 2013 File No. 000-26026 Dear Mr. Hill: On behalf of Digital Angel, we hereby respond to the Staff's comment letter, dated June 22, 2013. Digital Angel’s response to the comments are set forth below. General 1.
